Dean, J.,
dissenting.
At the time of the accident the plaintiff, a day laborer, was working under the immediate direction of Reuben Groves, a section foreman, and was then engaged in shoveling scrap iron from a flat-car onto a platform at Emerson. The foreman was on the flat-car at the time and, referring to a gondola car which was coupled to the flatcar, he gave plaintiff this order: “Get up on the brake and see what is in the (gondola) car.” In obedience to his *703foreman’s order, the plaintiff testified: “I got up with my left foot and stood on the (flat-car) brake with my left foot. I started to raise my other foot and the brake went down. I fell between those two cars.” It was then and there that plaintiff sustained his injuries. It may here be noted that the end frame of the gondola car was so high that a man, standing on the flat-car, could not see over it into the car ahead; hence, the order to plaintiff, from his superior, to “get up on the brake.” The foreman denied that he told plaintiff to look into the gondola car and see what was there. But this question of disputed fact was for the jury. The foreman, however, testified: “Q. As a matter of fact, can’t you see into the gondola without climbing up anything? A. No, you couldn’t.” In this he corroborated an important statement in plaintiff’s evidence.
In respect of his condition immediately following the accident, plaintiff testified that his injured leg was treated by the defendant’s local physician and that he was bed-fast three weeks at his home and was then removed to a Sioux City hospital where he remained eleven days. From thence plaintiff returned to his home-, but later his injury was such that he was again sent to the hospital for treatment and, for the space of four months, he was compelled to tuse crutches. But there was an intervening period.of 15 or 20 days when he could not use a crutch. He testified: “I didn’t have any strength in my hands for a cane and I was so sore that I couldn’t be touched by my crutches.” Plaintiff went twice to a mud bath health resort but obtained no relief. He testified: “I was weak, in bad shape. * * * I was in bed part of the time and up part of the time.”
The present case differs materially from the cases cited by defendant in that plaintiff Hensley did not voluntarily place himself in a dangerous position. He mounted the brake wheel because he was imperatively ordered to do so by his superior, one of defendant’s employees, under whose orders the plaintiff worked. And in the eight or *704ten cases cited in the main opinion it is not made to appear that the injured railway employees, therein said to have suffered injuries, so suffered from the fact that they were ordered into a place of danger. So far as the quoted language of the cited opinions discloses the employees there were injured by accidents that did not arise out of an order from a foreman to do certain specified work, as in the present case.
It is argued in the main opinion that plaintiff “selected” a dangerous way of obeying the command of his boss. But plaintiff made no selection. The foreman made the selection and he, as defendant’s representative, and in its place, gave the imperative command that led instantly to the calamitous result in question here.
Quoting from the main opinion: “Defendant contends that, since there were several obviously safe ways by which plaintiff could have seen into the gondola car, and' since it was so plainly perilous for one to climb and stand upon the brake wheel when there was no necessity therefor, it is silly and unreasonable to believe that such an order should be given, and that testimony that it was so given is unworthy of credence.” And the argument in the opinion concludes: “Whether such an order was given to plaintiff presented a question of fact for the jury to determine.”
The above conclusion is elementary. Nothing affecting trial practice in this jurisdiction is better settled than that, in a case tried to a jury, it is, of course, the office of the jury, and not that of the court, to determine controverted questions of material fact when presented under the recognized rules of practice. This function, for time out of mind, has so rested within the province of the jury in Anglo-Saxon jurisprudence. And the jury believed the plaintiff’s statement and refused to accept that of the opposing party. It is the big point in the case. In the class of repair work in which plaintiff was engaged, the order of the immediate superior must be promptly obeyed by the subordinate. It is not his to reason why. It is his to obey and that promptly. This is clearly the vital point *705before us here. The trial court and the jury having seen and having heard the witnesses and having observed their demeanor while testifying were thereby better enabled to judge of the truth or the falsity of the witnesses, and their fairness or the lack of it, than any reviewing court.
From the facts and under the law applicable thereto, I respectfully submit that the verdict of the jury and the judgment rendered thereon by the learned trial court should be affirmed.
Note — See Commerce, 12 C. J. 44 n. 15, 46 n. 23; 47 L. R. A. n. s. 55; L. R. A. 1915C, 62; L. R. A. 1918E, 859; 10 A. L. R. 1184; 14 A. L. R. 732; 24 A. L. R. 635; 49 A. L. R. 1342; 18 R. C. L. 850; 3 R. C. L. Supp. 861; 4 R. C. L. Supp. 1216; 5 R. C. L. Supp. 1007; 6 R. C. L. Supp. 1091; 6 R. C. L. Supp. 612.